Citation Nr: 9905759	
Decision Date: 03/01/99    Archive Date: 03/11/99

DOCKET NO.  97-19 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 10 percent for service-connected right lower extremity 
sensory neuropathy, secondary to medication for service-
connected grand mal seizures.

2.  Entitlement to an initial disability evaluation in excess 
of 10 percent for service-connected left lower extremity 
sensory neuropathy, secondary to medication for service-
connected grand mal seizures.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Associate Counsel

 
INTRODUCTION

The appellant served on active duty from August 1958 to June 
1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  That rating decision, in pertinent 
part, granted the appellant's claims for: (1) an increased 
disability evaluation of 20 percent, effective September 
1996, for service-connected grand mal seizures; (2) service 
connection for right lower extremity sensory neuropathy, 
secondary to medication for service-connected grand mal 
seizures, and assigned thereto an initial disability 
evaluation of 10 percent, effective September 1996; and (3) 
service connection for left lower extremity sensory 
neuropathy, secondary to medication for service-connected 
grand mal seizures, and assigned thereto an initial 
disability evaluation of 10 percent, effective September 
1996.

In March 1997, the appellant filed a notice of disagreement 
as to all three of these issues.  Thereafter, at the hearing 
conducted before the RO in August 1997, the appellant 
withdrew his appeal on the issue of an increased disability 
evaluation for his service-connected grand mal seizures.  See 
38 C.F.R. § 20.204 (1998).

The Board notes that it has recharacterized the issues 
remaining on appeal in order to comply with the recent 
opinion by the United States Court of Veterans Appeal 
(Court), in Fenderson v. West, No. 96-947 (U.S. Vet. App. 
Jan. 20, 1999).  In that case, the Court held, in pertinent 
part, that the RO had never properly provided the appellant 
with a statement of the case (SOC) concerning an issue, as 
the document addressing that issue "mistakenly treated the 
right-testicle claim as one for an '[i]ncreased evaluation 
for service[-]connected ... residuals of surgery to right 
testicle' ... rather than as a disagreement with the original 
rating award, which is what it was."  Slip op. at 17, 
emphasis in the original.  The Court then indicated that 
"this distinction is not without importance in terms of VA 
adjudicative actions," and remanded the matter for the 
issuance of a SOC. Id.

As in Fenderson, the RO in this case has also misidentified 
the issues on appeal as claims for increased disability 
ratings for the appellant's service-connected right and left 
lower extremity sensory neuropathy, secondary to medication 
for service-connected grand mal seizures, rather than as a 
disagreement with the original rating award for these 
conditions.  However, the RO's May 1997 SOC and its October 
1997 supplemental SOC provided the appellant with the 
appropriate, applicable law and regulations and an adequate 
discussion of the basis for the RO's assignment of an initial 
disability evaluation for these conditions.  In addition, the 
appellant's pleadings herein clearly indicate that he is 
aware that his appeal involves the RO's assignment of an 
initial disability evaluation.  Consequently, the Board sees 
no prejudice to the appellant in recharacterizing the issues 
on appeal to properly reflect the appellant's disagreement 
with the initial disability evaluations assigned to his 
service-connected right and left lower extremity sensory 
neuropathy.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's service-connected right lower extremity 
neuropathy, secondary to medication for service-connected 
grand mal seizures, is currently manifested by: a normal 
neurological examination, normal patellar and Achilles 
reflexes bilaterally, and complaints of pain, numbness and 
loss of balance.

3.  The veteran's service-connected left lower extremity 
neuropathy, secondary to medication for service-connected 
grand mal seizures, is currently manifested by: a normal 
neurological examination, normal patellar and Achilles 
reflexes bilaterally, and complaints of pain, numbness and 
loss of balance.


CONCLUSION OF LAW

1.  The criteria for an increased initial disability 
evaluation in excess of 10 percent for service-connected 
right lower extremity sensory neuropathy, secondary to 
medication for service-connected grand mal seizures, 
secondary to medication for service-connected grand mal 
seizures, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. Part 4, including 4.1, 4.7, 4.10, 4.40, 
4.45, 4.124a, 4.71a, Part 4, Diagnostic Code 5821 (1998).

2.  The criteria for an increased initial disability 
evaluation in excess of 10 percent for service-connected left 
lower extremity sensory neuropathy, secondary to medication 
for service-connected grand mal seizures, secondary to 
medication for service-connected grand mal seizures, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
Part 4, including 4.1, 4.7, 4.10, 4.40, 4.45, 4.124a, 4.71a, 
Part 4, Diagnostic Code 5821 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Considerations

The veteran's claims for initial disability ratings in excess 
of those currently assigned to his service-connected right 
and left lower extremity sensory neuropathy are "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a)(West 
1991).  When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  All relevant 
facts have been properly developed and no further assistance 
to the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).  

Service-connected disabilities are rated in accordance with a 
schedule of ratings, which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1998).  The disability ratings evaluate the 
ability of the body to function as a whole under the ordinary 
conditions of daily life, including employment.  Evaluations 
are based on the amount of functional impairment; that is, 
the lack of usefulness of the rated part or system in self-
support of the individual.  38 C.F.R. § 4.10 (1998).

Where there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7 (1998).  When a disability 
is encountered that is not listed in the rating schedule it is 
permissible to rate under a closely related disease or injury 
in which the functions affected, the anatomical location and 
the symptomatology are closely analogous.  38 C.F.R. § 4.20 
(1998).  In considering the severity of a disability it is 
essential to trace the medical history of the veteran.  38 
C.F.R. §§ 4.1, 4.2 , 4.41 (1998), Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).

II.  Factual Background

The RO has retrieved the veteran's service medical records 
and they appear to be complete.  A review of the veteran's 
report of separation, Form DD 214, revealed that he served on 
active duty in the United States Marine Corps from August 
1958 through June 1961.  The veteran's service medical 
records reveal treatment for two grand mal seizures.  In 
treating this condition, a cardiogram was performed that 
showed a right bundle branch block.

In December 1961, the RO issued a rating decision that 
granted service connection for grand mal convulsive episode, 
secondary to chronic brain syndrome, and assigned thereto an 
initial disability evaluation of 30 percent, effective July 
1961.  

In March 1964, the RO issued a rating decision that reduced 
the disability rating assigned to the veteran's service-
connected grand mal seizures from 30 percent to 10 percent, 
effective February 1964.  That rating decision also granted 
service connection for right bundle branch block and assigned 
thereto a 10 percent disability evaluation, effective 
February 1964.  

Medical treatment reports, dated September 1993 through March 
1996, were received from Scripps Memorial hospital.  A 
treatment report, dated December 1995, noted the veteran's 
complaints of numbness in the lower extremities.  The report 
indicated that "[h]e denies any weakness of his lower 
extremities, however, he does state that it sometimes affects 
his balance."  An assessment of sensory neuropathy involving 
both feet was given.  An emergency treatment report, dated 
March 1996, noted the veteran's complaints of dizziness and 
an irregular heart beat.  A neurological examination 
revealed:

The patient was lucid and alert and 
oriented.  As noted, motion, particularly 
rotation of the head, produced 
exacerbated symptoms similar to the 
presenting symptoms but not associated 
with objective nystagmus.  Cerebellar and 
motor function was grossly intact.  
Reflexes in the upper extremities were of 
normal quality and symmetric.  Lower 
extremity reflexes were absent.  
Sensation was decreased distally in the 
lower extremities only.  Motor intact.

The report of a magnetic resonance imaging examination, 
performed in March 1996, noted impressions of acute vertigo, 
peripheral origin and left temporal arteriovenous 
malformation, which "does not appear to be etiologic for his 
seizure disorder."  

In September 1996, the veteran filed his present claim for an 
increased disability rating for his service-connected 
conditions.  

Medical treatment reports, dated August 1996 through May 
1997, were received from the VA Hospital in Tampa, Florida.  
An October 1996 treatment report noted the veteran's 
complaints of vertigo.  Cranial nerves, Rhomberg, Tandem 
Rhomberg, Cerebellum and positional testing were all found to 
be within normal limits.  An impression of disequilibrium 
most likely secondary to cardiac problems and vascular 
insufficiency was given.  A treatment report, dated December 
1996, noted the veteran's complaints of dizziness over the 
past nine months.  In March 1997, the veteran reported 
complaints of lost balance and feeling "faint-like" for the 
past three months.  A medical treatment report, dated May 
1997, noted that a magnetic resonance imaging test of the 
brain was abnormal.  The veteran was also reported to have an 
arteriovenous malformation.

In January 1997, a VA neurological examination was conducted.  
The report of this examination noted the veteran's inservice 
history of inservice grand mal seizures.  The report also 
stated, in part:

He says that his last convulsive seizure 
occurred in 1969.  He has had some minor 
seizures about once or twice a month.  He 
states that he can operate a car during 
the rare occasions that these occur while 
driving. [The veteran] has a B.A. in 
sociology at --- University, and a 
Masters in public administration and was 
with the police in Chicago for 21 years, 
retiring as a captain in 1982.  He 
subsequently worked in security at the 
Kennedy Space Center for six years.  In 
1989, he and his family returned to San 
Diego where he worked in marketing and 
sales.  In March of 1985, he had an 
attack in which he was off balance for 
about 45 minutes and was seen in the 
Mercy Hospital in San Diego.  He was 
found to be having serial premature 
ventricular contractions and treated 
medically.  In 1987, he had a period of 
extreme and severe headaches lasting for 
three weeks.  No definite diagnosis was 
made.  Subsequently, he has had a 
cerebral MRI in San Diego, which showed a 
prominent arteriovenous malformation 
intracranially.  He knows of no family 
history of seizures or history of 
epileptogenic illness or injury, and 
recently, he has had some sensory 
neuropathy in the lower extremities which 
are characterized by numbness in the feet 
and are considered to be possibly related 
to his Dilantin medication.  

A neurological examination was performed and found to be 
normal.  The report noted retained patellar and Achilles 
reflexes bilaterally.  During the past 12 months, the report 
indicated that he has had three seizure attacks, none of 
which were convulsive in nature.  The report also stated that 
"[h]e has a mild psychomotor seizures with attention lapses 
occurring every one to two months."  Diagnoses of 
arteriovenous malformation with symptomatic psychomotor 
seizures and lower extremity sensory neuropathy, mild, were 
given.  

In March 1997, a letter was received from the veteran's 
spouse.  In the letter, the veteran's spouse indicated that 
the veteran suffered recent minor seizures on January 13, 24 
and 29, 1997, and on February 2, 11, 29, 1997.  Three of 
these incidents occurred while the veteran was driving.  The 
veteran's spouse noted the symptoms of these seizures as 
brief interruptions in consciousness or conscious control.  
She indicated that during a seizure on January 5, 1996, he 
could not walk without falling and looked as if he was about 
to lose consciousness.  The letter indicated that the veteran 
has "been very close-to-the-vest, if not paranoid, about 
telling anyone about his illness, even understating events to 
his Doctors," to avoid any problems in regards to his 
driver's license.  

In August 1997, a personal hearing was conducted before the 
RO.  At the hearing, the veteran testified that that his 
problems with sensory neuropathy in his lower extremities 
first began in 1994 in San Diego, California.  He indicated 
that the condition started in his toes, but has since spread 
to the back of his heels.  He testified that he has pain and 
numbness in his feet and that this condition makes it 
difficult for him to walk.  He stated, "I have no balance, I 
have to grab and hold on to things."  He indicated that he 
does not use a cane or crutches to ambulate and that he is 
able to walk a mile or two.  He also noted that he doesn't 
current take any medication for this condition, and has been 
told that there isn't any available for it.  

III.  Analysis

Review of the appellant's claims requires the Board to 
provide a written statement of the reasons or bases for its 
findings and conclusions on material issues of fact and law.  
38 U.S.C.A. § 7104(d)(1) (West 1991).  The statement must be 
adequate to enable a claimant to understand the precise basis 
for the Board's decision, as well as to facilitate review by 
the United States Court of Veterans Appeals (the Court).  See 
Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Masors v. 
Derwinski, 2 Vet. App. 181, 188 (1992).  To comply with this 
requirement, the Board must analyze the credibility and 
probative value of the evidence, account for evidence which 
it finds to be persuasive or unpersuasive, and provide 
reasons for rejecting any evidence favorable to the 
appellant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table); 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  

Moreover, the Board has the duty to assess the credibility 
and weight to be given to the evidence.  See Madden v. Gober, 
125 F.3d 1477 (Fed. Cir. 1997) and cases cited therein.  Once 
the evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  See also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

The veteran's service-connected right lower extremity sensory 
neuropathy and left lower extremity sensory neuropathy were 
each assigned separate initial disability evaluations of 10 
percent pursuant to Diagnostic Code 8521, relating to the 
external popliteal nerve (common peroneal).

Pursuant to Diagnostic Code 8521, a 10 percent disability 
evaluation is warranted for mild incomplete paralysis of the 
common peroneal nerve.  A 20 percent disability evaluation is 
warranted for moderate incomplete paralysis of the common 
peroneal nerve.  A 30 percent evaluation is warranted for 
severe incomplete paralysis of the common peroneal nerve.  A 
40 percent disability evaluation is warranted for complete 
paralysis of the common peroneal nerve with foot drop and 
slight droop of the first phalanges of all toes, cannot 
dorsiflex the foot, extension (dorsal flexion) of proximal 
phalanges of toes lost, abduction of foot lost, adduction 
weakened; anesthesia covers entire dorsum of foot and toes. 
38 C.F.R. § 4.124a, Diagnostic Code 8521 (1998).

The term "incomplete paralysis" used in reference to 
evaluation of peripheral nerve injuries indicates a degree of 
lost or impaired function substantially less than the type 
pictured for complete paralysis given with each nerve, 
whether due to varied level of the nerve lesion or to partial 
regeneration.  When the involvement is wholly sensory, the 
rating should be for the mild, or at most, the moderate 
degree. 38 C.F.R. § 4.124a (1998).

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that 38 C.F.R. §§ 4.40, 4.45 and 4.59 were not subsumed into 
the diagnostic codes under which a veteran's disabilities are 
rated. Id.  Therefore, the Board has to consider the 
"functional loss" of a musculoskeletal disability under 
38 C.F.R. § 4.40, separate from any consideration of the 
veteran's disability under the diagnostic codes.  DeLuca, 8 
Vet. App. at 206.  Functional loss may occur as a result of 
weakness or pain on motion of the affected body part.  
38 C.F.R. § 4.40 (1998).  The factors involved in evaluating, 
and rating, disabilities of the joints include: weakness; 
fatigability; incoordination; restricted or excess movement 
of the joint; or, pain on movement.  38 C.F.R. § 4.45 (1998).  
These factors do not specifically relate to muscle or nerve 
injuries independently of each other, but rather, refer to 
overall factors which must be considered when rating the 
veteran's joint injury.  DeLuca, 8 Vet. App. at 206.

After a thorough review of the evidence of record, the Board 
concludes that both the veteran's service-connected right 
lower extremity sensory neuropathy, secondary to medication 
for service-connected grand mal seizures, and his service-
connected left lower extremity sensory neuropathy, secondary 
to medication for service-connected grand mal seizures, were 
appropriately assigned initial disability evaluations of 10 
percent pursuant to Diagnostic Code 8521.  The report of the 
veteran's most recent VA neurological examination, dated 
January 1997, noted that his neurological examination was 
"normal."  The report also noted retained patellar and 
Achilles reflexes, bilaterally, and concluded with a 
diagnosis of lower extremity sensory neuropathy, mild.  An 
October 1996 treatment report noted that the veteran's 
cranial nerves, Rhomberg, Tandem Rhomberg, Cerebellum and 
positional testing were all found to be within normal limits.  
An impression of disequilibrium most likely secondary to 
cardiac problems and vascular insufficiency was given.  The 
medical evidence of record does not show moderate incomplete 
paralysis of the affected areas. See 38 C.F.R. § 4.124a 
(1998).  Therefore, the preponderance of the evidence of 
record, at any time since the filing of the veteran's claim 
in this matter, is against a disability rating in excess of 
10 percent for the veteran's service-connected right or left 
lower extremity sensory neuropathy, secondary to medication 
for service-connected grand mal seizures.  See Fenderson v. 
West, U.S. Vet. App. No. 96-947, slip op. at 7-9 (Jan. 20, 
1999) (at the time of an initial rating, separate, or staged, 
ratings can be assigned for separate periods of time based on 
the facts found).  Because the evidence is not evenly 
balanced, the rule affording the veteran the benefit of the 
doubt does not apply.  38 U.S.C.A. § 5107(b) (West 1991); 
38 C.F.R. § 3.102 (1998).  Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).

In reaching this determination, the Board considered the 
nature of the disability, as well as, the functional 
impairment which can be attributed to veteran's complaints of 
pain and numbness. See generally DeLuca, supra; 38 C.F.R. §§ 
4.40, 4.45.  However, the Board finds that the veteran's 
service-connected right and left sensory neuropathy of the 
lower extremities are not impaired to a degree to warrant 
higher disability evaluations than those currently assigned 
under the schedule for rating disabilities. See generally 
Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997).  As noted 
above, the veteran's January 1997 VA neurological examination 
was normal.  At the August 1997 hearing conducted herein, the 
veteran testified that he is able to walk up to a mile and 
one-half to two miles, without the use of a cane or crutches. 
Under these circumstances, the Board believes that the 
veteran's subjective complaints of pain and numbness in his 
feet are appropriately compensated under the currently 
assigned initial disability evaluations. 

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (1998), whether or not they were raised by the veteran, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  However, the Board finds no basis upon which to 
assign higher initial disability evaluations than currently 
assigned herein.  Additionally, the Board does not find that 
consideration of an extraschedular rating under the 
provisions of 38 C.F.R. § 3.321(b)(1) is warranted.  It has 
not been shown that the veteran's service-connected right and 
left sensory neuropathy of the lower extremities causes 
marked interference with employment, or have required 
frequent inpatient care as to render impractical the 
application of regular schedular standards.  See 38 C.F.R. 
§ 3.321(b)(1).








	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to an initial disability evaluation in excess of 
10 percent for service-connected right lower extremity 
neuropathy, secondary to medication for service-connected 
grand mal seizures, is denied.

Entitlement to an initial disability evaluation in excess of 
10 percent for service-connected left lower extremity 
neuropathy, secondary to medication for service-connected 
grand mal seizures, is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

